Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/7/2022 and 2/9/2022.

As filed, claims 1-16, 25, and 39-47 are pending, wherein claims 39-47 are new; claim 38 is withdrawn; and claims 17-24 and 26-37 are cancelled.

Election/Restrictions
Regarding the newly added claim 39-47, claim 39 is drawn to the non-elected invention of Group II and thus, such claim is withdrawn.  Claims 40-47 are drawn to the elected invention of Group I, and these claims will be examined herein.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/7/2022 and 2/9/2022, with respect to claims 1-16 and 25, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1-16 and 25 is withdrawn per amendments.
The § 112 fourth paragraph rejection of claim 16 is withdrawn per amendments.

The claim objections of claims 1-16 and 25 is withdrawn per amendments. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 25, and 40-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

a)	Applicant’s amendment with respect to amended claim 1 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the newly added limitation of “or in a mixture of an organic solvent and water” as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 11/21/2019) only provide support the abovementioned newly added limitation in the presence of acid and in the presence of protective group(s) that can be removed by acid (see pg. 7, lines 14-22; and pg. 8 lines 1-10) and thus, the use of a mixture of an organic solvent and water in the absence of acid and in the absence of protective group(s) that can be removed by acid created a new subgenus, which is considered new matter.
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

b)	Applicant’s amendment with respect to amended claim 7 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the newly added reaction, shown below, as instantly claimed.


    PNG
    media_image1.png
    184
    378
    media_image1.png
    Greyscale
 (pg. 4 of the claim)

The instant specification and the originally filed claim (i.e. filed 11/21/2019) only provide support the abovementioned newly added reaction in the presence of aromatic solvent (pg. 11, lines 5-21) and thus, the abovementioned newly added reaction takes place in organic solvent outside of aromatic solvent created a new subgenus, which is considered new matter.
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

c)	Applicant’s amendment with respect to amended claim 41 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the newly added limitation of “aqueous hydrochloric acid”, as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 11/21/2019) only provide support 37% aqueous hydrochloric acid (pg. 10, line 34; pg. 30, line 33)  and thus, any aqueous hydrochloride acid outside of 37% created a new subgenus, which is considered new matter.
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

d)	Regarding claims 2-16, 25, and 40-47, these claims are directly or indirectly dependent of claim 1, and they failed to correct the defective issue in claim 1, which rendered these claims improper.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13, 15, 16, and 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 7, the claim recites the compound of instant formula (IV), wherein R is drawn to the following:


    PNG
    media_image2.png
    74
    537
    media_image2.png
    Greyscale

	The process of producing the abovementioned compound of instant formula (IV) includes the reaction of compound of instant formula (VIII) with the compound of instant formula (III/A), which has the following structure:

    PNG
    media_image3.png
    166
    150
    media_image3.png
    Greyscale
, which includes instant variable R drawn to 
    PNG
    media_image4.png
    45
    62
    media_image4.png
    Greyscale
, and it is a silyl ether group.  Such reaction leads to the formation of the compound of instant formula (IV), wherein R is a silyl ether group.  Accordingly, it is unclear to the Examiner what is the Applicant’s intention regarding the definitions of instant variable R, which introduced ambiguity into the scope of claim 7 and thus, the claim is rendered indefinite.

b)	Regarding claim 9, the claim recites the phrases, “the amide solvent”, “the aromatic solvent”, “the ether solvent”, “the nitrile solvent”, and “the sulfoxide solvent”, wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “an” amide solvent, “an” aromatic solvent, “an” ether solvent, “a” nitrile solvent”, and “a” sulfoxide solvent.  Without antecedent basis, the claim is rendered indefinite.

c)	Regarding claim 16, the claim recites the phrases, “compound of formula (III)”, “an intermediate product of formula (II)”, and “the compound of formula (II)”, without providing structure in claims 1 and 16.  As a result, the claim does not stand alone and one must refer back to the specification to define the claimed invention to determine the metes and bounds of the claim and thus, the claim is rendered indefinite.

d)	Regarding claim 16, the claim recites the phrase, “the preparation of the compound of formula (II)”, wherein the word, “the”, requires antecedent basis, and it is unclear where the applicant has defined “a” preparation of “a” compound of formula (II) in claims 1 and 16.  Without antecedent basis, the claim is rendered indefinite.

e)	Regarding claim 16, the claim recites the phrase, “the ethyl acetate phase”, wherein the word, “the”, requires antecedent basis, and it is unclear where the applicant has defined “an” ethyl acetate phase in claims 1 and 16.  Without antecedent basis, the claim is rendered indefinite.

f)	Regarding claim 16, the claim recites the phrase, “after the reaction has completed”.  It is unclear to the Examiner whether the abovementioned phrase pertains to the reaction in which a protective group(s) is removed from a compound of instant formula (IV) and/or (V) or to the production of the compound of instant (III) from a compound of instant formula (VI).  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

g)	Regarding claim 16, the claim recites the phrase, “the reaction mixture containing dimethylformamide and surplus alkylating agent”, wherein the word, “the”, requires antecedent basis, and it is unclear where the applicant has defined “a” reaction mixture containing dimethylformamide and surplus alkylating agent in claims 1 and 16.  Without antecedent basis, the claim is rendered indefinite.

h)	Regarding claim 16, the claim recites the phrase, “the compound of formula (III/A)”, wherein the word, “the”, requires antecedent basis, and it is unclear where the applicant has defined “a” compound of formula (III/A) in claims 1 and 16.  Without antecedent basis, the claim is rendered indefinite.

i)	Regarding claim 16, the claim recites the phrase, “the alkylating agent”, wherein the word, “the”, requires antecedent basis, and it is unclear where the applicant has defined “an” alkylating agent in claims 1 and 16.  Without antecedent basis, the claim is rendered indefinite.

j)	Regarding claim 16, the claim recites the phrase, “the base is sodium hydride”, and it does not appear to the Examiner that the base in the abovementioned phrase pertains to the base in the phrase, “reacted with hydroxylamine in the presence of a base”.  Accordingly, “the base” lacks antecedent basis, which rendered the claim indefinite.

k)	Regarding claim 16, the claim recites the phrase, “the obtained compound of formula (II/A)”, wherein the word, “the”, requires antecedent basis, and it is unclear where the applicant has defined “an” obtained compound of formula (II/A) in claims 1 and 16.  Without antecedent basis, the claim is rendered indefinite.

l)	Regarding claims 45 and 46, the claims recite the phrase, “the compound of formula (II)”, without providing structure in claims 1, 16, and 45.  As a result, the claim does not stand alone and one must refer back to the specification to define the claimed invention to determine the metes and bounds of the claim and thus, the claim is rendered indefinite.

m)	Regarding claim 47, the claim recites the phrase, “the base is sodium hydride, potassium tert-butoxide, caesium carbonate or hexamethyldisolazane”, and it is unclear to the Examiner whether the base in the abovementioned phrase pertains to the phrase, “the base is sodium hydride” or “reacted with hydroxylamine in the presence of a base” or both.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

n)	Regarding claims 8-13, 15, 43, and 44, these claims are directly or indirectly dependent of claim 7, and they failed to correct the indefiniteness issue of claim 7, which rendered these claims indefinite.

o)	Regarding claims 45-47, these claims are dependent of claim 16, and they failed to correct the indefiniteness issue of claim 16, which rendered these claims indefinite.

Claim Objections
Claim 1, 7, 8, 10-15, 25, and 41 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the phrase, “a compound of formula (I) ozanimod or an acid addition salt of said compound of formula (I)”.
	Such expression can be clarified by reciting -- a compound of formula (I) n  of formula (I) or an acid addition salt of said ozanimod of formula (I) --.

b)	Regarding claim 7, the claim recites the phrase, “The process according to claim 1, which comprises”.
	Such expression can be clarified by reciting -- The process according to claim 1, which further comprises --.

c)	Regarding claim 7, the claim recites the phrase, “comprising a) activating a compound of formula (VIII) 3-cyano-4-(i-propyloxy)benzoic acid”.
	Such expression can be clarified by reciting – wherein the production comprising a) activating a compound of formula (VIII) wherein the production comprising a) activating i-propyloxy)benzoic acid of formula (VIII) --.

c)	Regarding claim 7, the claim recites the phrase, “then optionally b) the obtained compound of formula (IV) and the compound of formula (V) are isolated from each other”.
	Such expression can be clarified by reciting -- then optionally b) isolate the obtained compound of formula (IV) and the compound of formula (V) 

d)	Regarding claim 8, the claim recites the phrase, “the compound of formula (VIII) 3-cyano-4-(i-propyloxy)benzoic acid”.
	Such expression can be clarified by reciting -- the compound of formula (VIII) i-propyloxy)benzoic acid of formula (VIII) --.

e)	Regarding claim 10, the claim recites the phrase, “wherein the benzoic acid compound of formula (VIII)”.
	Such expression can be clarified by reciting -- wherein the 3-cyano-4-(i-propyloxy)benzoic acid 

f)	Regarding claim 11, the claim recites the phrase, “a mixture thereof”.  Such expression can be clarified by reciting -- the mixture of the compound of formula (IV) and the compound of formula (V) --.

g)	Regarding claim 11, the claim recites the phrase, “ozanimod”.  Such expression can be clarified by reciting – the compound of formula (I) – or – the ozanimod of formula (I) --.

h)	Regarding claim 12, the claim recites the phrase, “the ozanimod hydrochloride precipitating is isolated”.
	Such expression can be clarified by reciting -- precipitated ozanimod hydrochloride salt is isolated – or -- precipitated hydrochloride salt of the compound of formula (I) 

i)	Regarding claim 13, the claim recites the following:
“
    PNG
    media_image5.png
    374
    365
    media_image5.png
    Greyscale

and the compound of formula (VIII)”, which is redundant and thus, can be removed.

j)	Regarding claim 13, the claim recites the phrase, “the base and the activating reagent are combined”.
	Such expression can be clarified by reciting -- the organic base and disubstituted carbodiimide are combined --.

k)	Regarding claim 13, the claim recites the phrase, “the boiling point of the solvent”.  Such expression can be clarified by reciting -- the boiling point of the aromatic solvent --.

l)	Regarding claim 13, the claim recites the phrase, “the precipitated crystals are filter out”.
	Such expression can be clarified by reciting -- 
m)	Regarding claim 14, the claim recites the phrase, “wherein the ozanimod is precipitating in the form of crystalline hydrochloride salt”.
	Such expression can be clarified by reciting -- wherein the ozanimod of formula (I) is precipitating in a form of crystalline hydrochloride salt – or -- wherein the compound of formula (I) is precipitating in a form of crystalline hydrochloride salt --.

n)	Regarding claim 15, the claim recites the phrase, “or a compound of formula (III/A)”, which contains typographical error and should recite as the following -- or a compound of formula (

o)	Regarding claim 25, the claim recites the phrase, “the ozanimod obtained is optionally transformed into a salt”.
	Such expression can be clarified by reciting -- the ozanimod of formula (I) obtained is optionally transformed into an acid addition salt – or -- the compound of formula (I) obtained is optionally transformed into an acid addition salt --.

p)	Regarding claim 25, the claim recites the phrase, “or the compound of formula (V) or a mixture thereof”.
	Such expression can be clarified by reciting -- the mixture  of the compound of formula (IV) and the compound of formula (V) --.
q)	Regarding claim 41, the claim recites the phrase, “1 M aqueous HIO4 dissolved in tetrahydrofuran”. 
	Such expression can be clarified by reciting -- 1 M aqueous HIO4  --.
Appropriate correction is required.

To Advance Prosecution
The withdrawn claims 38 and 39 are NOT eligible for rejoinder, once the abovementioned pending claims 1-16, 25, and 40-47 become allowable.  Accordingly, the Examiner is suggesting that the Applicant cancels claims 38 and 39.

Conclusion
Claims 1-16, 25, and 40-47 are rejected.
Claims 1, 7, 8, 10-15, 25, and 41 are objected.
Claims 38 and 39 are withdrawn.
Claims 17-24 and 26-37 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626